      Case 4:20-cv-01802 Document 33 Filed on 05/29/20 in TXSD Page 1 of 6
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 29, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

EVERETT DE’ANDRE ARNOLD, et al,               §
                                              §
         Plaintiffs,                          §
VS.                                           §   CIVIL ACTION NO. 4:20-CV-1802
                                              §
BARBERS HILL INDEPENDENT                      §
SCHOOL DISTRICT, et al,                       §
                                              §
         Defendants.                          §

                       MEMORANDUM OPINION AND ORDER

       Pending before the Court is a motion for a temporary restraining order and a

preliminary injunction filed by the plaintiffs on May 26, 2020 (Dkt. 9). The Court has

held a hearing on Plaintiff Everett De’Andre Arnold’s (“Arnold”) request for a

preliminary injunction requiring Defendant Barbers Hill Independent School District

(“BHISD”) to allow Arnold to participate in BHISD’s graduation ceremony on May 29,

2020 at 8:00 p.m. After careful consideration of the pleadings, the motion, the responses,

the parties’ submissions, the entire record and the applicable law, the Court DENIES

Arnold’s request.

       The purpose of a preliminary injunction is to preserve the status quo and prevent

irreparable harm until the respective rights of the parties can be ascertained during a trial

on the merits. City of Dallas v. Delta Air Lines, Inc., 847 F.3d 279, 285 (5th Cir. 2017).

In the Fifth Circuit, the following well-established framework generally governs the

determination of whether to grant a preliminary injunction:




1/6
      Case 4:20-cv-01802 Document 33 Filed on 05/29/20 in TXSD Page 2 of 6



               To be entitled to a preliminary injunction, the movant must satisfy each of
               the following equitable factors: (1) a substantial likelihood of success on
               the merits; (2) a substantial threat of irreparable injury; (3) the threatened
               injury to the movant outweighs the threatened harm to the party sought to
               be enjoined; and (4) granting the injunctive relief will not disserve the
               public interest. Because a preliminary injunction is an extraordinary
               remedy, it should not be granted unless the movant has clearly carried the
               burden of persuasion on all four requirements. Failure to sufficiently
               establish any one of the four factors requires this Court to deny the
               movant’s request for a preliminary injunction.
               Id.

         The requirements for obtaining a preliminary injunction are stringent in all cases,

but “[m]andatory preliminary relief, which goes well beyond simply maintaining the

status quo pendente lite, is particularly disfavored, and should not be issued unless the

facts and law clearly favor the moving party.” Martinez v. Mathews, 544 F.2d 1233, 1243

(5th Cir. 1976); see also Justin Industries, Inc. v. Choctaw Securities, L.P., 920 F.2d 262,

268 n. 7 (5th Cir. 1990) (“And because Sutherland is seeking a mandatory injunction, it

bears the burden of showing a clear entitlement to the relief under the facts and the

law.”); Exhibitors Poster Exchange, Inc. v. National Screen Service Corp., 441 F2d 560,

561 (5th Cir. 1971) (“[W]hen a plaintiff applies for a mandatory preliminary injunction,

such relief should not be granted except in rare instances in which the facts and law are

clearly in favor of the moving party.”) (quotation marks omitted); Roark v. Individuals of

Federal Bureau of Prisons, Former and Current, 558 Fed. App’x 471, 472 (5th Cir.

2014).

         The injunction sought by Arnold does not maintain the status quo and is instead

mandatory in nature. That injunction would require BHISD to allow Arnold—who is no

longer a BHISD student, who has not applied for readmission to BHISD, and who has


2/6
      Case 4:20-cv-01802 Document 33 Filed on 05/29/20 in TXSD Page 3 of 6



apparently graduated from Ross S. Sterling High School in the adjoining Goose Creek

school district—to re-enroll in BHISD for the sole purpose of participating in BHISD’s

graduation ceremony. There is no evidence in the record showing that Arnold seeks to

take additional classes or otherwise further his education by enrolling in BHISD.

Regardless of whether the injunction he seeks is considered mandatory, Arnold has failed

to establish entitlement to preliminary injunctive relief. Even assuming that he has

established a substantial likelihood of success on the merits of his claims for relief,

Arnold has not established the second, third, and fourth factors set out by the Fifth

Circuit.

              a. Threat of irreparable injury

       Here, Arnold has not shown a substantial threat of irreparable injury. “The

extraordinary equitable remedy of an injunction requires that the [movant] demonstrate

that, without injunctive relief, he will suffer an irreparable injury for which damages are

an inadequate remedy.” Jones v. American Council on Exercise, 245 F. Supp. 3d 853,

867 (S.D. Tex. 2017) (quotation marks omitted) (J. Miller). “[T]he injury at issue must be

actual and imminent, not speculative or remote.” Allied Home Mortgage Corp. v.

Donovan, 830 F. Supp. 2d 223, 227 (S.D. Tex. 2011) (J. Harmon).

       The Court sympathizes with Arnold’s desire to walk in BHISD’s graduation

ceremony. Arnold received nearly all of his education in BHISD, and he testified that he

has many friends in, and a strong connection to, BHISD. However, as Judge Hittner aptly

phrased it in his opinion in Khan, “commencement ceremonies are symbolic of the

educational end result[; they are] not an essential component of it[.]” Khan v. Fort Bend


3/6
      Case 4:20-cv-01802 Document 33 Filed on 05/29/20 in TXSD Page 4 of 6



ISD, 561 F. Supp. 2d 760, 766 (S.D. Tex. 2008) (emphasis added). Though

commencement ceremonies have undeniable emotional significance, the loss of the

opportunity to participate in one does not by itself constitute irreparable harm. Id. Despite

his strong connection to BHISD, the facts remain that Arnold is not a student at BHISD

and that he completed his high school coursework at Sterling High School in the Goose

Creek school district. Although the record is unclear as to whether Sterling High School

has had or will have an in-person graduation ceremony, the record does reflect that

Arnold participated in a virtual graduation ceremony last week on May 23, 2020 at

Sterling High School. Furthermore, it is undisputed that Arnold will receive a Texas high

school diploma regardless of whether he dons a graduation gown or crosses a stage and

Arnold has not informed the Court that he earned scholarships or other opportunities that

will be revoked if he does not participate in a BHISD graduation ceremony this evening.

       Accordingly, the Court finds that Arnold has not met his burden of showing a

substantial threat that he will suffer irreparable harm if he does not walk in BHISD’s

graduation ceremony this evening.

              b. Relative weight of threatened harm

       Arnold has also failed to show that the threat of harm Arnold faces if he is not

allowed to walk in BHISD’s graduation ceremony outweighs the threat of harm faced by

BHISD if his request for an injunction is granted.

       As previously discussed, despite the symbolic importance of commencement

ceremonies, the loss of the opportunity to participate in one does not by itself constitute

threatened irreparable harm and would not constitute such harm even if Arnold was


4/6
      Case 4:20-cv-01802 Document 33 Filed on 05/29/20 in TXSD Page 5 of 6



currently enrolled in BHISD. Id. at 766–67. On the other end of the scale, BHISD

contends that it will be harmed if it is forced to enroll a student a few days before, and for

the sole purpose of participation in, a commencement ceremony when that student did not

graduate from a BHISD high school, has not applied for enrollment in BHISD, and has

graduated from (or at least completed his coursework at) a high school in a different

district.

        Given the lack of any evidence showing that the inability to participate in

BHISD’s commencement ceremony poses an actual and imminent threat of irreparable

injury to Arnold, Arnold has not met his burden of persuasion on this factor.

              c. The public interest

        Finally, Arnold has not shown that granting his request for preliminary injunctive

relief will not disserve the public interest. As the Court has repeatedly noted, Arnold

seeks to force BHISD to enroll him a few days before, and for the sole purpose of

participation in, a commencement ceremony when he did not graduate from a BHISD

high school, has not applied for enrollment in BHISD, and has graduated from (or at least

completed his coursework at) a high school in a different district. Based on the evidence

before it, the Court finds that granting Arnold’s request would be unduly disruptive to

BHISD’s administration of its enrollment and graduation ceremony and would not serve

the public’s interest. Accordingly, the Court finds that Arnold has not met his burden of

persuasion on this factor.

        The Court, again, sympathizes with Arnold’s desire to walk in BHISD’s

commencement ceremony. But Arnold has not carried his burden to establish entitlement


5/6
      Case 4:20-cv-01802 Document 33 Filed on 05/29/20 in TXSD Page 6 of 6



to the extraordinary relief that he seeks, and his request for a preliminary injunction

requiring BHISD to allow him to participate in its commencement ceremony is

DENIED.

       SIGNED at Houston, Texas, this 29th day of May, 2020.


                                           ___________________________________
                                           GEORGE C. HANKS, JR.
                                           UNITED STATES DISTRICT JUDGE




6/6
